Citation Nr: 0326922	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an effective date earlier than August 31, 
2001, for assignment of an evaluation of 60 percent for a low 
back disability.

4.  Entitlement to service connection for a disability 
manifested by hematuria.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to January 
1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 2002 and September 2002 by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2003, the Board remanded this case to the RO for 
development and procedural reasons.  The case was returned to 
the Board in August 2003.

The issue of entitlement to service connection for a 
disability manifested by hematuria is the subject of the 
remand portion of this decision. 


FINDINGS OF FACT

1.  Hypertension and diabetes mellitus were not present in 
service or within one year of separation from service and are 
not related to any incident or manifestation in service.

2.  The veteran's claim for service connection for a back 
disability was the subject of prior final RO disallowances in 
October and November 1973.

3.  The date of receipt of the veteran's reopened claim of 
entitlement to service connection for a back disability was 
August 31, 2001. 





CONCLUSIONS OF LAW

1.  Hypertension and diabetes mellitus were not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(a) (2003).

2.  Entitlement to an effective date earlier than August 31, 
2001, for assignment of an evaluation of 60 percent for a 
back disability is not warranted.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.400 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
November 2001 and April 2002 letters, the RO notified the 
veteran of the evidence he might submit to substantiate his 
claims.  In addition, in June 2002, the RO notified the 
veteran that VA medical examinations would be scheduled to 
develop his claims, and the examinations were conducted in 
July 2002.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claims on the merits except for the 
claim which is being remanded for further development.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

I. Service Connection Claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Hypertension and diabetes mellitus may be presumed to have 
been incurred in active service when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2003).

A. Hypertension

The veteran's service medical records are negative for any 
findings or diagnosis of hypertension.  At an examination for 
separation in January 1956, his blood pressure was recorded 
as 128/82.  Hypertension was not diagnosed.  

There is no medical evidence of a diagnosis of hypertension 
within one year of the veteran's separation from service in 
January 1956.

At a VA primary care clinic in August 2001, borderline high 
blood pressure was noted.  In  November 2001, at the primary 
care clinic, a diagnosis of hypertension was rendered.

The veteran  has contended that his hypertension may be 
related to injuries which he  sustained in service in a motor 
vehicle accident.  His service medical records show that, in 
June 1955, he sustained a contusion of the back in a motor 
vehicle accident.

In May 2002, a private physician's assistant stated that the 
veteran's hypertension is related to kidney abnormalities.  
The  Board notes that service connection is not in effect for 
kidney disease or for residuals of an injury to the kidneys.  
The service medical records are negative for any injury to 
the kidneys in the June 1955 motor vehicle accident.

At a VA examination in July 2002, diagnoses included 
hypertension.  The examining physician offered an opinion 
that hypertension is not related to the inservice motor 
vehicle accident.  He stated that hypertension is more likely 
than not related to the aging process.

Upon review of the evidence of record, the Board notes that 
there is no competent medical evidence  that hypertension  
was present in service or within one year of separation from 
service or is otherwise related to the veteran's period of 
active service.  The Board, therefore, finds that the 
preponderance of the credible evidence of record is against 
the claim for service connection for hypertension, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

B. Diabetes Mellitus

Service medical records, including the examination for 
service separation in January 1956, are entirely negative for 
any findings or diagnosis of diabetes mellitus.

There is no medical evidence of a diagnosis of diabetes 
mellitus within one year of the veteran's separation from 
service in January 1956.

Office records of W. J. L., MD, a private physician, show 
that he diagnosed the veteran with adult-onset diabetes in 
December 1994.

The veteran has contended that his diabetes may be related to 
an injury sustained in the June 1955 inservice motor vehicle 
accident.

In July 2002, the VA physician who examined the veteran 
stated an opinion that the veteran's diabetes is not related 
to his inservice motor vehicle accident but is more likely 
than not a result of the aging process.

Upon review of the evidence of record, the Board notes that 
there is no competent medical evidence  that diabetes 
mellitus  was present in service or within one year of 
separation from service or is otherwise related to the 
veteran's period of active service.  The Board, therefore, 
finds that the preponderance of the credible evidence of 
record is against the claim for service connection for 
diabetes mellitus, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

II. Earlier Effective Date

By regulation, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400 (2003).  The effective date of a benefit 
based on a reopened claim shall be the date of receipt of 
claim or date entitlement arose, whichever is later, except 
as provided in 38 C.F.R. § 20.1304(b)(1) pertaining to 
submission of additional evidence following certification of 
an appeal to the Board.  See 38 C.F.R. § 3.400(r) (2003).

In the veteran's case, rating decisions in October 1973 and 
November 1973 denied his claim of entitlement to service 
connection for residuals of a back injury.  Although the 
veteran initiated an appeal of the denial of his claim by 
filing a timely notice of disagreement, he did not, after 
being furnished with a statement of the case, complete his 
appeal by filing a timely substantive appeal.  Therefore, the 
denial of his claim for service connection for a back 
disability became final.  See 38 U.S.C.A. § 7105 (West 2002).

On August 31, 2001, a reopened claim for service connection 
for a back disability was received from the veteran, who 
stated, "I would like to reopen my compensation claim on my 
service-connected back condition."

A rating decision in August 2002 granted service connection 
for ruptured intervertebral disc, status post discectomy, L-
5.  A rating decision in September 2002 assigned an 
evaluation of 60 percent for the disability effective August 
31, 2001, the date of the reopened claim.

The veteran has requested an effective date earlier than the 
one assigned by the RO for his back disability and his 
representative has stated that he met the schedular 
requirements for an evaluation of 60 percent for his back 
disability prior to August 31, 2001.  However, the applicable 
regulation does not permit a grant of effective date earlier 
than the date on which the veteran reopened his claim for 
service connection for a back disability, which was August 
31, 2001.  The Board points out to the veteran that VA 
administers a claims-based system of benefits and the Board 
may not allow an effective date earlier than the date 
provided by duly promulgated regulations.  Entitlement to an 
effective date earlier than August 31, 2001, for assignment 
of an evaluation of 60 percent for a back disability is not 
established.  See 38 C.F.R. § 3.400(r) (2003).  

III. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to an effective date earlier than August 31, 
2001, for assignment of an evaluation of 60 percent for a low 
back disability is denied.


REMAND

The veteran contends that he has had hematuria (blood in the 
urine) since being involved in a motor vehicle accident in 
service in June 1955.  At a VA genitourinary examination in 
July 2002, it was noted that a recent routine urinalysis had 
shown a small amount of blood.  The  pertinent diagnosis was 
hematuria, intermittent since motor vehicle accident of June 
1955.  The examiner stated an opinion that the veteran's 
hematuria was more likely than not precipitated by the 
inservice motor vehicle accident.

The record reveals that the veteran was hospitalized at a VA 
Medical Center in February 1963 for evaluation of microscopic 
hematuria and pyuria.  A genitourinary consultant performed a 
cystoscopy and found a high bladder neck with early bar 
formation and that the mucous membrane in the area was 
injected and showed granular inflammatory changes and bled 
freely on the pressure of the cystoscope.  The genitourinary 
specialist thought that this median bar was the source of the 
veteran's bleeding.  The hospital discharge diagnosis was 
prostatic median bar with granulation tissue and secondary 
hemorrhage.

The Board notes that a "median bar" is defined as a 
fibrotic formation across the neck of the prostate gland, 
causing obstruction of the urethra.  See Dorland's 
Illustrated Medical Dictionary 182 (28th ed., 1994).

Regulations have been promulgated by VA implementing the 
VCAA.  One such regulation, 38 C.F.R. § 3.159, relates to 
providing medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) (2003) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii)	Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.

Upon consideration of the evidence of record, the Board finds 
that an examination and opinion is necessary to decide the 
claim for service connection for a disability manifested by 
hematuria, and this case will be remanded for that purpose.

Under the circumstances, this case is REMANDED for the 
following:

The veteran should be scheduled for an examination by a 
genitourinary specialist.  It is imperative that the 
examiner review the pertinent medical records in the 
claims file.  The examiner should determine the 
appropriate diagnosis of the veteran's intermittent 
hematuria and respond to the following question: Is it 
more likely, less likely, or at least as likely as not  
(a 50 percent or more likelihood) that the diagnosed 
cause of the veteran's intermittent hematuria is a 
residual of an injury sustained in motor vehicle 
accident in June 1955 during the veteran's active 
service?  A rationale for the opinion expressed should 
be provided.

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claim may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran and to obtain clarifying 
medical information.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



